Exhibit 10.2

 

SECOND AMENDED AND RESTATED SEVERANCE AGREEMENT

 

THIS SECOND AMENDED AND RESTATED SEVERANCE AGREEMENT (this “Agreement’) is made
and entered into as of the 19th day of February, 2020 (the “Effective Date”) by
and between Huntsman Corporation, a Delaware corporation (the “Company”), and
Peter R. Huntsman (the “Executive”).

 

WHEREAS, the Company and the Executive originally entered into that certain
Severance Agreement dated January 1, 2013, which was amended and restated
effective December 19, 2017 (the “Prior Agreement); and

 

WHEREAS, in connection with a general review of the Company’s severance and
change in control arrangements, the Company, in conjunction with its independent
compensation consultant, determined that certain amendments should be made to
the Huntsman Executive Severance Plan (the “Severance Plan”) and this Agreement;
and

 

WHEREAS, in order to accomplish this objective, and in consideration of the
payments and benefits set forth herein, the Company’s Board of Directors (the
“Board”) has caused the Company to amend and restate the Prior Agreement by
entering into this Agreement, which shall cancel and supersede the Prior
Agreement.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.            Agreement Period. This Agreement shall have a term of five years
commencing on the Effective Date unless earlier terminated pursuant to Section 2
(the “Severance Period”); provided, that, if a Change of Control (as defined
below) occurs prior to the end of the original five-year Severance Period, then
the Severance Period will end on the later to occur of (a) the last date of the
original Severance Period, and (b) the second anniversary of the date such
Change of Control occurs.

 

2.            Termination of Employment.

 

(a)           Death or Disability. This Agreement shall terminate automatically
upon the Executive’s death during the Severance Period. If a Disability (as
defined below) of the Executive has occurred during the Severance Period,
subject to Executive’s rights, if any, under the Family Medical Leave Act,
Americans with Disabilities Act or similar local, state or federal law, the
Company may give to the Executive a written Notice of Termination of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided, that, within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties. For
purposes of this Agreement, “Disability” shall mean that the Executive is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.

 

(b)          Reasonable Cause. The Company may terminate the Executive’s
employment during the Severance Period for Reasonable Cause or without
Reasonable Cause. For purposes of this Agreement, “Reasonable Cause” shall mean
any of the following, with respect to the Executive’s:

 





 

 

(i)           Gross negligence, fraud, dishonesty or willful violation of any
law or material violation of any significant Company policy committed in
connection with the position of the Executive with the Company or an affiliate;
or

 

(ii)          Failure to substantially perform (whether as a result of a
medically determinable Disability or otherwise) the duties reasonably assigned
or appropriate to his position, in a manner reasonably consistent with prior
practice.

 

Provided, however, that the term “Reasonable Cause” shall not include ordinary
negligence or failure to act, whether due to an error in judgment or otherwise,
if the Executive has exercised substantial efforts in good faith to perform the
duties reasonably assigned or appropriate to his position. Upon the occurrence
of any event described in Section 2(b)(i) or (ii), the Company may terminate the
Executive’s employment by giving the Executive a Notice of Termination to that
effect as provided in Section 2(d), describing in reasonable detail the facts or
circumstances giving rise to the Company’s right to terminate the Executive’s
employment.

 

(c)          Good Reason. The Executive’s employment may be terminated during
the Severance Period by the Executive for Good Reason or without Good Reason.
For purposes of this Agreement, “Good Reason” shall mean a voluntary termination
of employment by the Executive as a result of the Company or an affiliate making
a materially detrimental reduction or change to the job responsibilities or in
the current base salary of the Executive, or changing the Executive’s principal
place of work by more than 50 miles from his principal place of work in effect
immediately prior to such change, which action has not been remedied by the
Company or an affiliate within 30 days following its receipt of written notice
from the Executive of such reduction or change. Such notice from the Executive
must be given to the Company or an affiliate within 90 days following the
occurrence of such reduction or change and, if the Company or an affiliate does
not remedy such action within 30 days following receipt of such notice, the
Executive’s termination of employment shall be effective on the 31st day
following receipt of the notice by the Company or an affiliate.

 

(d)          Notice of Termination. Any termination by the Company for
Disability, Reasonable Cause or without Reasonable Cause, or by the Executive
without Good Reason, shall be communicated by a Notice of Termination to the
other party hereto. The notice of Good Reason described in Section 2(c) above
will constitute the Notice of Termination in the event the Executive terminates
employment for Good Reason. For purposes of this Agreement, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (iii) other than with respect to a termination by the Executive
for Good Reason, if the Date of Termination (as defined below) is other than the
date of receipt of such notice, specifies the termination date (which date,
except for a termination of Executive’s employment due to a Disability, shall
not be more than 15 days after the giving of such notice or the date the
applicable cure period expires, whichever is later). The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Reasonable Cause
shall not waive any right of the Executive or the Company hereunder or preclude
the Executive or the Company from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

 

 2 

 

 

(e)           Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Reasonable Cause, or by
the Executive without Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be, in each
case, subject to Section 2(d), (ii) if the Executive’s employment is terminated
by the Company without Reasonable Cause, the date on which the Company notifies
the Executive of such termination, (iii) if the Executive terminates his
employment for Good Reason, the date specified in Section 2(c), and (iv) if the
Executive dies or incurs a Disability, the date of death of the Executive or the
Disability Effective Date, as the case may be. If the Executive is a member of
the Board, any continuation of the Executive’s service to the Company as a
member of the Board on or after the Executive’s termination of employment shall
not result in any deferral of the Date of Termination. For purposes of
determining the tune of payment of any severance payable pursuant to Section 3,
the Date of Termination shall be the date that the Executive’s employment with
the Company terminates within the meaning of Treasury Regulation §
1.409A-1(h)(ii).

 

3.            Obligations of the Company upon Termination.

 

(a)          Termination by the Company for Reasonable Cause, by Executive other
than for Good Reason or due to Executive’s Death or Disability. If, during the
Severance Period, the Executive’s employment with the Company is terminated by
the Company for Reasonable Cause or due to the Executive’s death or Disability,
or by the Executive other than for Good Reason, the Company shall have no
thither payment obligations to the Executive or his legal representatives under
this Agreement, other than for:

 

(i)            the sum of (A) the Executive’s Annual Base Salary earned but
unpaid through the Date of Termination, (B) the Annual Bonus for the fiscal year
ending immediately prior to the Date of Termination to the extent not
theretofore paid, and (C) any vacation pay accrued and unused through the Date
of Termination (collectively, the “Accrued Obligations”) within 15 days
following the Date of Termination or any such earlier time as may be required by
law; and

 

(ii)           to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive and/or the Executive’s family any other
amounts or benefits required to be paid or provided, or which the Executive
and/or the Executive’s family is eligible to receive, pursuant to this Agreement
and under any plan, program, policy or practice or contract or agreement of the
Company, including, without limitation, any compensation previously deferred by
the Executive (together with any accrued interest or earnings thereon) and
reimbursement for relocation and temporary living expenses, and business
expenses incurred prior to the Date of Termination, in each case, with such
amounts and benefits to be paid or provided in accordance with the terms of the
governing plan, program, policy, practice or agreement (“Other Benefits”).

 



 3 

 

 

(b)          Termination by the Company other than for Reasonable Cause or by
Executive for Good Reason. If, during the Severance Period, the Executive’s
employment with Company is terminated by the Company for any reason other than
for Reasonable Cause or by the Executive for Good Reason, the Executive will be
entitled to (i) the Accrued Obligations and Other Benefits, payable in
accordance with Section 3(a), and (ii) the payments and benefits specified in
Section 3.2 of the Severance Plan for “Senior Executives” of the Company,
subject to the terms and conditions of Section 3.1(a) and (b) of the Severance
Plan.

 

(c)           Change of Control.

 

(i)            Notwithstanding any provision of this Agreement to the contrary,
in the event the Executive’s employment with Company is terminated by the
Company for any reason other than for Reasonable Cause or by the Executive for
Good Reason, in each case within two years following a Change of Control, then
the Executive shall be entitled to the following, without duplication of any
amount payable pursuant to Section 3(b) above:

 

(A)          the Company shall pay to the Executive (1) the Accrued Obligations
and Other Benefits, payable within 15 days following the Date of Termination or
any such earlier time as may be required by law, and (2) lump sum cash amount
equal to 2.9 times the Executive’s then current Annual Compensation, in each
payable beginning on the Company’s next payroll date immediately following the
60th day following the Date of Termination;

 

(B)          the Company shall pay to the Executive a lump sum cash amount equal
to the product of (1) the Annual Bonus, if any, that the Executive would have
earned for the calendar year in which the Date of Termination occurs based on
achievement of the applicable performance goals for such year, and (2) a
fraction, the numerator of which is the number of days the Executive was
employed by the Company during the year of termination and the denominator of
which is the number of days in such year (the “Pro-Rata Bonus”). The Pro-Rata
Bonus shall be paid on the date that annual bonuses are paid to similarly
situated executives, but in no event later than March 15 of the calendar year
following the calendar year in which the Date of Termination occurs; and

 

(C)          for a period of 18 months following the Date of Termination (the
“Continuation Period”), the Company shall continue to cover the Executive and
his dependents under the group healthcare plan covering other employees in
positions similar to that of the Executive, at a monthly cost to the Executive
equal to the applicable Consolidated Omnibus Reconciliation Act of 1985, as
amended (“COBRA”) premium for such coverage:

 



 4 

 

 

(1)Healthcare Coverage Payment. The Company shall pay to the Executive a lump
sum cash amount equal to the product of (a) the Executive’s Continuation Period,
(b) the COBRA premium applicable to the Executive on his Date of Termination,
and (c) 100%. The payment shall be made within 60 days of the Executive’s Date
of Termination.

 

(2)COBRA Continuation. To receive the coverage and payment provided under this
Section 3(c)(i)(C), the Executive must timely elect continuation coverage under
COBRA, as a result of the his termination of employment.

 

(ii)           If any payments or benefits to which the Executive is entitled
from the Company or any affiliate, by reason of, or in connection with, any
transaction that occurs after the Effective Date (collectively, the “Payments,”
which shall include, without limitation, the vesting of any equity awards or
other non-cash benefits) are, alone or in the aggregate, more likely than not,
if paid or delivered, to be subject to the tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any successor
provisions to that section, then the Payments (beginning with any Payment to be
paid in cash hereunder) shall be either (A) reduced (but not below zero) so that
the present value of such total Payments received by the Executive will be one
dollar ($1.00) less than three times the Executive’s “base amount” (as defined
in Section 280G(b)(3) of the Code) and so that no portion of such Payments
received by the Executive shall be subject to the excise tax imposed by
Section 4999 of the Code, or (B) paid in full, whichever of (A) or (B) produces
the better net after tax position to the Executive (taking into account any
applicable excise tax under Section 4999 of the Code and any other applicable
taxes). The determination as to whether any Payments are more likely than not to
be subject to taxes under Section 4999 of the Code and as to whether reduction
or payment in full of the amount of the Payments provided hereunder results in
the better net after tax position to the Executive shall be made by the Board
and the Executive in good faith.

 

(d)          Release. Notwithstanding any other provision in this Agreement to
the contrary, in consideration for receiving the payments and benefits described
in Section 3(b) or 3(c) (other than the Accrued Obligations and Other Benefits),
the Executive hereby agrees to execute a release agreement in the Company’s
customary form within 50 days of the Date of Termination (the “Release”). If the
Executive fails to properly execute and timely deliver the Release (or revokes
the Release in any time provided within the Release to do so), the Executive
agrees that the Executive shall not be entitled to receive the severance
benefits described in Sections 3(b) or 3(c)(i). For purposes of this Agreement,
the Release shall be considered to have been executed by the Executive if it is
signed by the Executive’s legal representative (in the case of the Executive’s
incapacity due to physical or mental illness) or on behalf of the Executive’s
estate (in the case of the Executive’s death). Notwithstanding anything in this
Section 3(c) to the contrary, in the event Executive’s Date of Termination
occurs within ninety (90) days of the last day of the calendar year in which
such date occurs, the Company shall pay Executive the severance benefits
described in Section 3(c)(i) on the next payroll date immediately following the
date the Release becomes irrevocable or, if later, the first pay date occurring
in the calendar year following the calendar year in which the Date of
Termination occurs (but in no event later than March 15 of the calendar year
following the calendar year in which the Date of Termination occurs).

 



 5 

 

 

(e)           Definitions. For purposes of this Agreement, the following terms
shall be given the meanings set forth below:

 

(i)            “Annual Base Salary” shall mean the amount the Executive is
entitled to receive as salary on an annualized (12-month) basis, calculated as
of the Date of Termination or, if greater, before any reduction not consented to
by the Executive.

 

(ii)           “Annual Bonus” shall mean the actual bonus amount paid or payable
to the Executive for a given calendar year pursuant to the Company’s cash
performance bonus program as in effect from time to time.

 

(iii)          “Annual Compensation” shall mean the Executive’s Annual Base
Salary plus Target Annual Bonus.

 

(iv)          “Change of Control’ shall mean the occurrence of any of the
following events:

 

(A)         The acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (1) the
then outstanding shares of common stock, $0.01 par value (“Stock”) of the
Company (the “Outstanding Stock”), or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); provided, however,
that for purposes of this Section 3(e)(iii)(A), the following acquisitions shall
not constitute a Change of Control: (a) any acquisition directly from the
Company, (b) any acquisition by the Company, (c) any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by the Company or any
entity controlled by the Company, or (d) any acquisition by an entity pursuant
to a transaction that complies with clause (1), (2), and (3) of
Section 3(e)(iii)(C) below.

 



 6 

 

 

(B)          Individuals who constitute the Incumbent Board cease for any reason
to constitute at least a majority of the Board, For these purposes, “Incumbent
Board” means the portion of the Board constituted of the individuals who are
members of the Board as of the Effective Date and any other individual who
becomes a director of the Company after the Effective Date and whose election or
appointment to the Board or nomination for election by the stockholders of the
Company was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Incumbent Board.

 

(C)          Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
an acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (1) the Outstanding Stock and
Outstanding Voting Securities immediately prior to such Business Combination
represent or are converted into or exchanged for securities which represent or
are convertible into more than 50% of, respectively, the then outstanding
ownership interests and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors or other
governing body, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries), (2) no person (excluding
any employee benefit plan (or related trust) of the Company or the entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of; respectively, the then outstanding ownership
interests of the entity resulting from such Business Combination or the combined
voting power of the then outstanding voting securities of such entity, except to
the extent that such ownership of Huntsman Corporation existed prior to the
Business Combination, and (3) at least a majority of the members of the board of
directors or other governing body of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination.

 

(D)          Approval by the stockholders of Huntsman Corporation of a complete
liquidation or dissolution of Huntsman Corporation.

 

(v)           “Target Annual Bonus” shall mean the target bonus amount
communicated to the Executive for a given calendar year pursuant to the
Company’s cash performance bonus program as in effect from time to time.

 



 7 

 

 

4.            Restrictive Covenants. The Executive understands that the nature
of the Executive’s position gives the Executive access to and knowledge of
Confidential Information (defined below) and places the Executive in a position
of trust and confidence with the Company. Following the Executive’s entry into
this Agreement, the Executive will be provided with, and will have access to and
knowledge of, new Confidential Information. As a condition of the Executive’s
receipt and access to Confidential Information and as a condition of the
Company’s willingness to enter into this Agreement, the Executive agrees to be
bound by the terms of this Section 4. The Executive further acknowledges that
the Company’s ability to reserve certain information for the exclusive knowledge
and use of the Company and its affiliates is of great competitive importance and
commercial value to the Company and its affiliates, and that improper use or
disclosure by the Executive is likely to result in unfair or unlawful
competitive activity. The Executive acknowledges and agrees that the services to
be rendered by the Executive to the Company are of a special and unique
character; that the Executive has obtained and will obtain knowledge and skill
relevant to the Company’s industry, methods of doing business and marketing
strategies by virtue of the Executive’s employment with the Company; and that
the restrictive covenants and other terms and conditions of this Section 4 are
reasonable in all respects and unnecessary to protect the legitimate business
interests of the Company and its affiliates.

 

(a)           Non-Competition. The Company shall provide the Executive
Confidential Information only for use during the period during which he is
employed by the Company. In consideration of the Company providing the Executive
Confidential Information, continued employment, in addition to other good and
valuable consideration, and as a condition of the Company’s entry into this
Agreement, the Executive agrees and covenants that, during the Executive’s
employment with the Company or any of its affiliates and continuing through the
date that is 12 months following Executive’s Date of Termination, regardless of
the reason for such termination (such period, the “Prohibited Period”) the
Executive will not engage in any Prohibited Activity (defined below) either on
Executive’s own behalf or with any corporation, partnership, sole proprietorship
or any other person or entity or engage in any business which, in the reasonable
judgment of the Company, is or becomes competitive with the Company or any of
its affiliates, or which is or becomes otherwise prejudicial to or in conflict
with the Company or any of its affiliates (such judgment to be based on the
Executive’s positions and responsibilities while employed by the Company or any
of its affiliates; the Executive’s post-employment responsibilities and position
with any such corporation, partnership, sole proprietorship, person, entity or
business; the extent of past, current and potential competition or conflict
between the Company or any affiliate and any such other corporation,
partnership, sole proprietorship, person, entity or business; the effect on
customers, suppliers and competitors of the Executive’s assuming such
post-employment position; the guidelines established in the then-current edition
of the Company’s code of conduct (or similar policy); and such other
considerations as are deemed relevant given the applicable facts and
circumstances).

 

(i)            For purposes of this Section 4, the term “Prohibited Activity”
shall mean the Executive engaging in (other than on behalf of the Company or any
of its affiliates): (i) any activity within, or with respect to, the Restricted
Area (defined below) in which the Executive contributes his knowledge, directly
or indirectly, in whole or in part, to an entity engaged in the same or similar
business as that engaged in by the Company or its affiliates, whether as an
employee, employer, owner, operator, manager, advisor, consultant, agent,
employee, partner, director, stockholder, officer, volunteer, intern, or in any
other capacity which is similar to that in which the Executive provided services
to the Company or its affiliates; or (ii) any activity that may result or
inevitably results in disclosure by the Executive of Company trade secrets or
other Confidential Information or Customer Information.

 



 8 

 

 

(ii)           For purposes of this Section 4, the “Restricted Area”1 means the
geographic area corresponding to the Executive’s area of responsibility in which
the Company engaged in manufacturing, selling, distributing, and/or marketing
its products/services during the Protected Period.

 

(iii)          Nothing herein shall prohibit the Executive from purchasing or
owning less than five percent (5%) of the publicly traded securities of any
corporation or entity, provided that such ownership represents a passive
investment and that the Executive is not a controlling person of, or a member of
a group that controls, such corporation.

 

(b)           Non-Solicitation.

 

(i)            Non-Solicitation of Employees. The Executive agrees and covenants
not to directly or indirectly (other than in the proper course of his duties for
the Company or its affiliates), during the Prohibited Period, solicit, hire,
recruit, attempt to hire or recruit, or induce the termination of employment of
any employee of the Company or its affiliates with whom the Executive had
business-related contacts or dealings or about whom the Executive had access to
Confidential Information.

 

(ii)           Non-Solicitation of Customers. The Executive understands and
acknowledges that because of the Executive's experience with and relationship to
the Company and its affiliates, he will have access to and learn about much or
all of the Company’s and its affiliates’ customer information. “Customer
Information” includes, but is not limited to, names, phone numbers, addresses,
e-mail addresses, order history, order preferences, chain of command, pricing
information, and other information identifying facts and circumstances specific
to the customer and relevant to the Company’s or its affiliates’ business with
such customer. The Executive understands and acknowledges that loss of customer
relationships and/or goodwill, or loss of Customer Information, will cause
significant and irreparable harm. The Executive agrees and covenants, during the
portion of the Prohibited Period that follows the Date of Termination, not to
directly or indirectly solicit, contact (including but not limited to e-mail,
regular mail, express mail, telephone, fax, and instant message), attempt to
contact, or meet with the Company’s current, former or prospective customers, as
to which the Executive had business-related contact(s) or dealings or about
which the Executive had access to Customer or Confidential Information, in each
case for purposes of offering or accepting goods or services similar to or
competitive with those offered by the Company or its affiliate or otherwise
seeking to induce such customer to lessen or cease its business with the Company
or its affiliates.

 



 9 

 

 

(c)           Confidential Information. The Executive understands and
acknowledges that following the Effective Date, he will have access to and learn
about Confidential Information. In consideration of the Executive’s receipt and
access to such Confidential Information, the Executive will at all times comply
with this Section 4(c).

 

(i)            The Executive shall not disclose any Confidential Information to
any person or entity and shall not use any Confidential Information except for
the benefit of the Company and its affiliates. The Executive shall follow all
Company policies and protocols regarding the security of all documents and other
materials containing Confidential Information (regardless of the medium on which
Confidential Information is stored). The covenants of this Section 4(c) shall
apply to all Confidential Information, whether now known or later to become
known to the Executive during the period that the Executive is employed by the
Company or any affiliate.

 

(ii)           Notwithstanding any provision of Section 4(c) to the contrary,
the Executive may make the following disclosures and uses of Confidential
Information:

 

(A)          disclosures to other employees of the Company or its affiliates who
have a need to know the information in connection with the businesses of the
Company or its affiliates;

 

(B)          disclosures to customers and suppliers when, in the reasonable and
good faith belief of the Executive, such disclosure is in connection with the
Executive’s performance of his duties and is in the best interests of the
Company or its affiliates;

 

(C)          disclosures and uses that are approved in writing by the Board or
the Company’s legal counsel; or

 

(D)          disclosures to a person or entity that has (1) been retained by the
Company or its affiliates to provide services to that entity and (2) agreed in
writing to abide by the terms of a confidentiality agreement approved by the
Company.

 

(iii)          Immediately following the Executive’s Date of Termination, and at
any other time upon request of the Company, the Executive shall promptly
surrender and deliver to the Company all documents (including electronically
stored information) and all copies thereof and all other materials of any nature
containing or pertaining to all Confidential Information.

 



 10 

 

 

(iv)          “Confidential Information” means all trade secrets, non-public
information, designs, ideas, concepts, improvements, product developments,
discoveries and inventions, whether patentable or not, that are conceived, made,
developed or acquired by or disclosed to the Executive, individually or in
conjunction with others, during the period that the Executive is employed by the
Company or any affiliate (whether during business hours or otherwise and whether
on the Company’s premises or otherwise) that relate to the Company’s or any of
its affiliates’ businesses or properties, products or services (including all
such information relating to corporate opportunities, operations, future plans,
methods of doing business, business plans, strategies for developing business
and market share, research, financial and sales data, pricing terms,
evaluations, opinions, interpretations, acquisition prospects, the identity of
customers or acquisition targets or their requirements, the identity of key
contacts within customers’ organizations or within the organization of
acquisition prospects, or marketing and merchandising techniques, prospective
names and marks); provided, however, that “Confidential Information” shall not
include any information that (A) is or becomes generally available to the public
other than as a result of a disclosure or wrongful act of the Executive; (B) was
available to the Executive on a non-confidential basis before its disclosure by
the Company or any affiliate; or (C) becomes available to the Executive on a
non-confidential basis from a source other than the Company or an affiliate, so
long as such source is not bound by a confidentiality agreement with, or other
obligation with respect to confidentiality to, the Company or applicable
affiliate.

 

(d)           Non-Disparagement. Subject to Section 4(e) below, the Executive
agrees and covenants that he or she will not at any time make, publish or
communicate to any person or entity or in any public forum any defamatory or
disparaging remarks, comments, or statements concerning the Company, its
affiliates, their businesses, or any of the employees, officers, or directors of
the Company or its affiliates, and existing and prospective customers,
suppliers, investors and other associated third parties.

 

(e)           Permitted Disclosures. Notwithstanding the foregoing, nothing in
this Agreement (or any other agreement between the Executive and the Company)
shall prohibit or restrict the Executive from lawfully: (A) initiating
communications directly with, cooperating with, providing information to,
causing information to be provided to, or otherwise assisting in an
investigation by, any governmental authority regarding a possible violation of
any law; (B) responding to any inquiry or legal process directed to the
Executive from any such governmental authority; (C) testifying, participating or
otherwise assisting in any action or proceeding by any such governmental
authority relating to a possible violation of law; or (D) making any other
disclosures that are protected under the whistleblower provisions of any
applicable law. Additionally, pursuant to the federal Defend Trade Secrets Act
of 2016, an individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (1)
is made (a) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney and (b) solely for the purpose
of reporting or investigating a suspected violation of law; (2) is made to the
individual’s attorney in relation to a lawsuit for retaliation against the
individual for reporting a suspected violation of law; or (3) is made in a
complaint or other document filed in a lawsuit or proceeding, if such filing is
made under seal. Nothing in this Agreement requires the Executive to obtain
prior authorization before engaging in any conduct described in this paragraph,
or to notify the Company that he has engaged in any such conduct. For the
avoidance of doubt, this Section 4 does not, in any way, restrict or impede the
Executive from exercising protected rights to the extent that such rights cannot
be waived by agreement or from complying with any applicable law or regulation
or a valid order of a court of competent jurisdiction or an authorized
government agency, provided that such compliance does not exceed that required
by the law, regulation, or order. In the event the Executive receives such an
order, he shall, within 24 hours of receipt of such an order, provide written
notice of such order to the Company’s General Counsel.

 



 11 

 

 

(f)           Equitable Relief. The Executive acknowledges that (i) the
provisions of Section 4 are essential to the Company; (ii) that the Company
would not enter into this Agreement if it did not include Section 4; and (iii)
that damages sustained by the Company and its affiliates as a result of a breach
of Section 4 cannot be adequately remedied by monetary damages. The Executive
further acknowledges that, if he were to violate his obligations under Section 4
of this Agreement, such conduct would cause the Company or its affiliates
irreparable harm and injury for which no adequate remedy at law exists.
Therefore, in the event of the breach or threatened breach of the provisions of
Section 4 of this Agreement by the Executive, the Company shall be entitled to
obtain injunctive relief in a court of competent jurisdiction to enjoin such
breach or threatened breach, in addition to all other remedies and alternatives
which may be available to the Company or its affiliates at law and in equity.
The Executive acknowledges and agrees that he will not pursue as a defense to
any request by the Company for injunctive relief that the Company has an
adequate remedy at law or that the Company has not been, or is not being,
irreparably injured.

 

(g)          Tolling. If the Executive is found to have breached any promise
made in Section 4 of this Agreement, the Prohibited Period applicable to his
obligations specified in that portion of Section 4 of this Agreement that has
been breached shall be extended by a month for each month in which he was in
breach so that the Company is provided the benefit of the full 12-month
post-employment period with respect to the non-competition and non-solicitation
restrictions set forth herein.

 

(h)          Consent to Notification. The Executive understands and agrees that
the Company may notify any entity with whom the Executive is providing, or is
attempting to provide, services of the existence and the terms of the
restrictive covenants in this Agreement and may provide a copy of such covenants
to such entities.

 

(i)           Clawback. The Executive acknowledges that upon a breach of a
restrictive covenant under Section 4, the Company may recover any amounts paid
(and the fair market value of benefits provided) to the Executive under this
Agreement, which such remedy shall not be exclusive, but shall be in addition to
all other remedies available to the Company and its affiliates, at law and
equity.

 



 12 

 

 

5.            Full Settlement. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement. Neither the
Executive nor the Company shall be liable to the other party for any damages in
addition to the amounts payable under Section 3 hereof arising out of the
termination of the Executive’s employment prior to the end of the Severance
Period, except where awarded in connection with a breach by the Company of
Section 3 or of another Company plan, program or arrangement in which the
Executive participates.

 

6.            Successors.

 

(a)          This Agreement is personal to the Executive and, without the prior
written consent of the Company, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

(b)          This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and permitted assigns. This Agreement shall not
be assignable by the Company without the prior written consent of the Executive,
except as provided in Section 6(c).

 

(c)          The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation, pursuant to a Change of Control or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

 

7.            Effect of Agreement on Other Benefits. The existence of this
Agreement shall not prohibit or restrict the Executive’s entitlement to full
participation in the executive compensation, executive benefit and other plans
or programs in which executives or employees of the Company are eligible to
participate; provided, that, Executive shall not be eligible to be a
“Participant” in the Severance Plan during the period this Agreement is in
effect.

 

8.            Miscellaneous.

 

(a)          This Agreement and all rights hereunder shall be governed by the
laws of the State of Texas without regard to the choice of law provisions
thereof (“Governing Law”), except to the extent such laws are preempted by the
laws of the United States of America. Venue for the enforcement of this
Agreement shall be exclusively, and is convenient for the Executive and the
Company, in a court of competent jurisdiction in Montgomery County, Texas, and
the Executive and the Company hereby consent to personal jurisdiction therein.
The Executive and the Company agree that they will not contest the choice of
venue and/or choice of law provisions of this Section 8(a) in any future
proceedings.

 

(b)          The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

 



 13 

 

 

(c)           All notices and other communications hereunder, except as
otherwise provided in this Agreement, shall be in writing and shall be given by
hand delivery to the other party or sent by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:              At the address in the Company’s records

 

If to the Company:              Huntsman Corporation
 10003 Woodloch Forest Drive
 The Woodlands, Texas 77380

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(d)          If any provision of this Agreement is held to be illegal, invalid
or unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable. In addition,
the Parties agree that any court with jurisdiction over this Agreement is also
expressly authorized to modify any such invalid, illegal, or unenforceable
provision of this Agreement instead of severing the provision from this
Agreement in its entirety, whether by rewriting, deleting, or adding to the
offending provision, or by making such other modifications as it deems necessary
to carry out the intent and agreement of the Parties as embodied in this
Agreement to the maximum extent permitted by law. Any such modification shall
become a part of and treated as though originally set forth in this Agreement.

 

(e)          The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(f)           The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason,
shall not be deemed to be a waiver of such provision or right or of any other
provision or right of this Agreement.

 

(g)          The provisions of this Agreement and the arrangements referenced
herein constitute the complete understanding and agreement among the parties
with respect to the subject matter hereof. The parties hereto agree to accept a
signed facsimile copy or portable document format of this Agreement as a fully
binding original. This Agreement may be executed in two or more counterparts.

 



 14 

 

 

(h)          The Company and the Executive hereby agree that certain provisions
of this Agreement, including, but not limited to Section 3 shall survive the
expiration of the Severance Period in accordance with their terms.

 

(i)           The parties hereto intend that any amounts payable hereunder
comply with or are exempt from Section 409A of the Code (“Section 409A”)
(including under Treasury Regulation § 1.409A-1(b)(4) (“short-term deferrals”)
and other applicable provisions of Treasury Regulation §§ 1.409A-1 through
1.409A-6). To the extent that the Executive is a “specified employee” within the
meaning of the Treasury Regulations issued pursuant to Section 409A of the Code
as of the Executive’s Date of Termination, no amount that constitutes a deferral
of compensation which is payable on account of the Executive’s separation from
service shall be paid to the Executive before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the Executive’s Date of
Termination or, if earlier, the date of the Executive’s death following such
Date of Termination. All such amounts that would, but for this Section 7(h),
become payable prior to the Delayed Payment Date will be accumulated and paid on
the Delayed Payment Date. No interest will be paid by the Company with respect
to any such delayed payments. For purposes of Section 409A, each of the payments
that may be made under this Agreement shall be deemed to be a separate payment.
This Agreement shall be administered, interpreted and construed in a manner that
does not result in the imposition of additional taxes, penalties or interest
under Section 409A. The Company and the Executive agree to negotiate in good
faith to make amendments to the Agreement, as the parties mutually agree are
necessary or desirable to avoid the imposition of taxes, penalties or interest
under Section 409A. Neither the Company nor the Executive shall have the right
to accelerate or defer the delivery of any such payments or benefits except to
the extent specifically permitted or required by Section 409A.

 

(j)            Each party hereto agrees with the other party hereto that it will
cooperate with such other party and will execute and deliver, or cause to be
executed and delivered, all such other instruments and documents, and will take
such other actions, as such other party may reasonably request from time to time
to effectuate the provisions and purpose of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 



 15 

 

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board, the Company has caused this
Agreement to be executed in its name on its behalf, as of the date first written
above.

 

  EXECUTIVE       /s/ Peter R. Huntsman   Peter R. Huntsman     HUNTSMAN
CORPORATION     By: /s/ David M. Stryker   Name: David M. Stryker   Title:
Executive Vice President, General Counsel     and Secretary

 



 16 

 